Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-8 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a split rail having a tapered surface consisting of a first tapered surface portion with an angle of 10° or more to the axial direction and a second tapered surface portion provided between the first tapered surface portion and the outer peripheral surface and having an angle of inclination to the axial direction smaller than that of the first tapered surface portion, the second tapered surface portion being formed in a conical surface shape which has a linear contour in the sectional view, and the beveled portion has a radial length of 0.05 mm or more, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Abe et al. (U.S. Patent No. 7,354,045 “Abe”) discloses a side rail ((2), (3)) formed in a split ring shape with an opening (16), and configured to be combined with an annular space expander (12) to form, together with the space expander, a multi-piece oil ring used in an internal combustion engine (see column 1, lines 5-7).  Abe discloses that side rail (2) includes an outer peripheral surface (13) facing radially outward and formed in a cylindrical surface parallel to an axial direction (see Figure 3, surface (13)), an inner peripheral surface facing radially inward (see Figure 1), a first axial side surface (8) facing one side in an axial direction (see Figure 1) and a second axial side surface (top surface of rail (2), see Figure 1) facing the other side in the axial direction and being in parallel with the first axial side surface (see Figure 1).  Abe discloses that rail (2) includes a beveled portion ((7), (11)) is provided between the outer peripheral surface (13) and the second axial side surface (top surface of rail (2), see Figure 3), wherein  the beveled portion is formed in a tapered surface ((7), (11)) having a diameter gradually decreasing from a position on the outer peripheral surface toward the second axial side surface (see Figure 3), the position being 0.05 mm or more away from the first axial side surface toward the second axial side surface in the axial direction (see column 7, line 62 - column 8, line 1, preferably 50μm or 0.05mm).  Abe discloses that the tapered surface consists only of a first tapered surface portion (7) with an angle of 10° or more to the axial direction (see column 5, line 65 - column 6, line 9, angle α preferably greater than 10°, therefore the presently claimed angle reads upon (180°- α)) and a second tapered surface portion (11) provided between the first tapered surface portion (7) and the outer peripheral surface (13) and having an angle of inclination to the axial direction smaller than that of the first tapered surface portion (7) (see Figure 3). Abe discloses that the second surface portion (11) is conical shaped (see Figure 3).  
However, neither Abe nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the second tapered surface portion being formed in a conical surface shape which has a linear contour in the sectional view, and the beveled portion has a radial length of 0.05 mm or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747